Citation Nr: 1401001	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-14 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction in the amount of Dependency and Indemnity Compensation (DIC) benefits payable to the Veteran's son, D.D., was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to April 1994.  He died in April 1999.  The appellant is the custodian of the Veteran's son, D.D.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an October 2010 letter, the RO informed the appellant that it proposed to reduce D.D.'s DIC child benefit from $488 (the $488 single child rate) to a $350.50 (a half share of the $701 two children rate).  

2.  In an August 2011 decision, the RO reduced D.D.'s DIC child benefit from $488 (the $488 single child rate) to a $350.50 (a half share of the $701 two children rate), effective from September 1, 2011; the evidence of record reflected that the deceased Veteran had two separate children living in different households that were each receiving DIC child benefits.



CONCLUSION OF LAW

The reduction in the amount of DIC child benefits payable to the Veteran's son, D.D., effective September 1, 2011, was proper.  38 U.S.C.A. § 1311, 5107(b), 5112(b)(10) (West 2002); 38 C.F.R. §§ 3.5, 3.105(h) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue on appeal is based on the operation of law and that the VCAA is generally not applicable.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue here on appeal.  As explained below, there is no dispute as to the facts.  Therefore, based on the Court's decision in Manning, the Board concludes that the claimant's appeal is not subject to the provisions of the VCAA. 

II.  Law and Regulations

Where a reduction or discontinuance of benefits is warranted by reason of information received concerning dependency, or marital or other status, a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(h) (2013).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that benefit payments should be continued at their present level.  Id.  Unless otherwise provided in paragraph 38 C.F.R. § 3.105(i) (2013) (e.g., the claimant requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the date of last payment on an erroneous award based solely on administrative error or error in judgment.  See 38 C.F.R. §§ 3.105(h), 3.500(b)(2) (2013).  

Where a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA shall pay DIC to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310(a).  Whenever there is no surviving spouse of a deceased veteran entitled to dependency and indemnity compensation, dependency and indemnity compensation shall be paid in equal shares to the children of the deceased veteran at the following monthly rates:

			(1) one child, $488;
	(2) two children, $701;
	(3) three children, $915;
(4) more than three children $915, plus $174 for each child in excess of three.

38 U.S.C.A. § 1313(a).

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.315(a), 3.356 (2013).

III.  Analysis

In a May 1999 RO decision, service connection was granted for the cause of the Veteran's death.  Later in May 1999, the appellant filed VA form 21-534 (Application for DIC by a surviving child) on behalf of D.D.  The appellant specified that she was D.D.'s mother, and she and the Veteran had never married.  The appellant included a copy of D.D.'s birth certificate, which reflects that D.D. was born in 1994.  The birth certificate also reflects that D.D.'s parents were the Veteran and the appellant.

In a July 1999 decision, the RO awarded child D.D. DIC benefits at the single child rate of $488.

Later, in August 1999, another woman filed VA form 21-534 (Application for DIC by a surviving child) on behalf of a separate child.  This new applicant indicated that she and the Veteran had also never married.  The new applicant included a copy of the separate child's birth certificate, which reflects that the separate child was born in 1997.  The birth certificate also reflects that the separate child's parents were the Veteran and the new applicant.

In an October 1999 decision, the RO awarded the separate child DIC benefits, also at the single child rate of $488.

In October 2010, the RO sent a letter to the appellant her that due to an administrative error, D.D. was receiving a payment that was higher than what he was entitled.  The letter proposed the reduction of benefits from $488 (the DIC benefit payable for a single child) to $350.50 (a half share of the DIC benefit payable for two children).  In an August 2011 decision, the RO enacted the proposed reduction, effective September 1, 2011.

Evaluating the chronology of the actions described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(h) for reducing the DIC benefit by notifying the appellant of her rights and giving her an opportunity for a pre-determination hearing and time to respond.

Further, the appellant has not disputed that D.D. and the other child are both children of the Veteran, and both are receiving child DIC payments.  As outlined above, the controlling statute specifies that dependency and indemnity compensation shall be paid in equal shares to the children of the deceased veteran at the following monthly rates:  ...(2) two children, $701.  38 U.S.C.A. § 1313(a).  As such, D.D.'s share is $350.50.

The Board is sympathetic to the assertions of the appellant's custodian; namely, that she is a disabled mother, that she does not have medical insurance, that at one point D.D. needed to have surgery, and that the administrative error was not her fault.  However, there simply is no basis to grant the appellant's claim.  The original amount of child DIC benefits awarded to D.D. was in error, and once the administrative error was discovered, the RO followed the proper regulatory procedure to correct the error.  See 38 C.F.R. § 3.105(h).

The regulatory criteria and legal precedent governing children's DIC benefits are clear and specific, and the Board is bound by these criteria.  The Board notes that the limits of equitable relief have already been granted, as VA is not trying to recoup the benefits that were erroneously awarded before the administrative error was found.  The Board is without authority to grant further benefits on an equitable basis.  See 38 U.S.C.A. §§ 503(b), 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits at the single child rate.

In conclusion, in reaching the conclusion that the reduction in DIC benefits to child D.D. was proper, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

The reduction in the amount of DIC benefits payable to the Veteran's son, D.D., was proper; the appeal is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


